Citation Nr: 1506193	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  03-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic pulmonary disease.

3.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to January 1956. 

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2003, the appellant testified at a hearing at the RO.  In August 2005, he testified at a Board hearing there. 

In a December 2008 decision, the Board, in pertinent part, denied service connection for fibromyalgia, chronic pulmonary disease, and a psychiatric disability. 

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in December 2009, the appellant's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for partial remand.  In a January 2010 Order, the Court granted the motion, vacated that portion of the Board's December 2008 decision denying service connection for fibromyalgia, chronic pulmonary disease, and a psychiatric disability, and remanded the matter for readjudication.  These issues were remanded by the Board in September 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if any further action is required on his part.


FINDINGS OF FACT

1.  Chronic pulmonary disease was not present during the appellant's active service or for several years thereafter and the most probative evidence indicates that the appellant's chronic pulmonary disease is not causally related to his active service or any incident therein.

2.  A psychiatric disability was not present during the appellant's active service or for several years thereafter and the most probative evidence indicates that the appellant's post-service psychiatric disability is not causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic pulmonary disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for entitlement to service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In August 2002 and January 2006 letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The January 2006 letter included reference to the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claims, including most recently in a September 2014 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

In addition to these notification letters, the appellant has been afforded two personal hearings in connection with this appeal.  During a January 2003 hearing before a Decision Review Officer, the evidence needed to substantiate his claims was discussed.  See e.g. Transcript at pages 16-17.  Additionally, at a conference held prior to his August 2005 Board hearing, the issues on appeal were again identified and discussed, including the type of evidence required in order to prevail in his claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Finally, the Board notes that the record on appeal demonstrates that the appellant is well aware of the elements needed to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  In that regard, over the past two decades, the RO, the Board, and the Court have, on multiple occasions, considered these claims and have repeatedly discussed the elements needed to substantiate his claims and the reasons for the denials.  It is also noted that since 1994, the appellant has been represented by an attorney or service representative, who are well aware of the requirements of the VCAA and the elements needed to substantiate the appellant's claims.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a VCAA notice error). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  Neither the appellant nor his representative has argued otherwise, nor have they specifically identified any outstanding available evidence relevant to his claims.  The Board does note that at a June 1992 VA medical examination, the appellant reported that he had applied for disability benefits from the Social Security Administration (SSA) but was "turned down."  In later clinical settings, the appellant indicated that he had been awarded disability benefits for a brief period, but was now in receipt of retirement benefits from SSA.  In an October 2010 response from the SSA, it was indicated that no SSA medical records were available.  In a May 2011 response from the SSA, it was indicated that any medical records had been destroyed.

The appellant has also been afforded multiple VA medical examinations in connection with his claims.  Pertinent to this appeal, he underwent VA medical examinations in January 2006, May 2011, and June 2011.  38 C.F.R. § 3.159(c)(4).  The Board finds that the examination report is adequate.  The opinion was provided by a qualified medical professional - a VA physician-and was based on an examination of the appellant and consideration of his medical history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Again, neither the appellant nor his representative has argued otherwise. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. 

The Board further finds that this conclusion is strengthened by the fact that neither the Court's January 2010 order, nor the parties' December 2009 joint motion for remand identified any fault in VA's compliance with its VCAA notification or development actions.  The Court has made clear that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The Board is therefore confident that if there were any substantive comments concerning the VA's VCAA obligations or in the Board's previous discussion thereof, such would have surfaced in the joint motion before the Court so that any deficiencies could be corrected without further delay to the appellant.

Factual Background

The appellant contends that he incurred his current chronic pulmonary disease, to include chronic bronchitis with calcified granuloma, due to in-service ionizing radiation exposure.  Specifically, he contends that he was exposed to ionizing radiation from broken cathode ray tubes during active service.  The appellant also contends that his current acquired psychiatric disorder is related to active service. 

Initially, the Board notes that while lipomas may be referenced below, the appellant's claim of service connection for multiple lipomas was denied in a September 2010 Board decision; such decision is final.

A review of the appellant's service treatment records indicates that, at his enlistment physical examination in February 1952, clinical evaluation was normal except for a healed laceration in the left hand which was not disabling.  The appellant's chest x-ray was negative.  In August 1955, the appellant sought treatment for complaints of nonexertional chest pain.  Chest x-ray in August 1955 showed smaller old adhesions on both costophernical angles, minimal calcifications in the right mid-lung field and the right hilus, and otherwise clear lungs.  An EKG was performed in early September 1955 in connection with the appellant's complaints of chest pain.  The results of the study were within normal limits.  At the appellant's separation physical examination in January 1956, clinical evaluation again was normal.  The appellant's chest x-ray was negative. 

It is also noted that service treatment records are silent for any indication of radiation exposure, an electric shock injury, seizures, or loss of consciousness.

The appellant's service personnel records confirm that he served as a supply clerk with the 12th Radar Bomb Scoring Squadron.

In January 1959, the appellant submitted an original application for VA compensation benefits, seeking service connection for sinusitis.  His application is entirely silent for any mention of a respiratory disability or a psychiatric disability.  Similarly, his application is silent for any reference to in-service radiation exposure, an electric shock injury, seizures, or loss of consciousness.

In support of his claim, the appellant submitted multiple medical records and lay statements, all of which are entirely silent for any reference to a respiratory ailment, psychiatric disability, in-service radiation exposure, or an electric shock injury in service.

These records include an October 1959 VA medical examination report noting that the appellant had undergone a Caldwell-Luc procedure earlier that year for treatment of a sinus disability.  Examination was otherwise normal in all pertinent respects.  With regard to the respiratory system, the appellant reported that he gets pleurisy pains in the lateral aspect of the chest on both sides occasionally.  The examiner commented that the lung fields were negative to palpation, percussion, and auscultation.  Neurological and psychiatric examinations were also normal.  The diagnoses included residuals of radical sinus operation and no disabilities found on general medical examination.  

In a January 1960 rating decision, the RO granted service connection for sinusitis.  It is noted that service connection was established due to an in-service February 1954 notation and later notations of sinusitis, and undergoing a post-service radical sinus operation.  Service connection was not established as due to in-service radiation exposure.

The appellant was hospitalized in November 1975 for complaints of spitting blood for 1 week, a cough, congestion, hoarseness, a sore throat, and right scapular pain for 21/2 weeks.  The appellant's history included bilateral pneumonia at age 19.  The appellant reported smoking half a pack "or so" of cigarettes for 20 years, quitting 5 years earlier, and now smoking "a couple of cigars a day" although he recently quit smoking cigars.  Physical examination showed rales in both lung bases.  X-rays showed considered linear and patchy density in the right middle and lower lobes.  The impression included unexplained hemoptysis "sounds like chronic bronchopulmonary trouble on the right" with a question of whether there was acute and chronic bronchitis and possible bronchopneumonia. 

A bronchoscopy in August 1976 resulted in a diagnosis of severe chronic bronchitis. 

A private chest x-ray in October 1985 was negative. 

In June 1990, the appellant submitted a claim of service connection for "repeated removal of tumors" which he argued was the result of radiation exposure during service.  He also claimed stomach pain and neck pain, which the RO interpreted as a claim for bronchitis.  He was claiming bronchitis secondary to his service-connected sinusitis.  In connection with his claim, the appellant alleged that in the course of his military duties, he had been in close proximity to broken radio tubes which had contained cobalt and radium.  He also contended that he had been exposed to radiation from radar equipment.  The Board notes that the appellant's claim is entirely silent for any reference to an electric shock injury, seizures, or loss of consciousness.  

A VA chest x-ray in December 1990 showed clear lungs with no active disease seen. 

Following private outpatient treatment in May 1991, the assessment included chronic obstructive pulmonary disease (COPD). 

The appellant submitted multiple lengthy lay statements in which he contended that, during active service, he was exposed to radioactive dust from broken cathode ray tubes which he handled or was exposed to as part of his duties.  He testified that his in-service radiation exposure consisted of exposure over a period of several months to broken cathode ray tubes which "were discovered in a bin marked radioactive and they were broken and no one knew when they got broken or how they got broken."

He submitted a copy of excerpts from an Air Force technical order for the handling and disposition of radioactive electron tubes and spark gaps, as well as a technical manual on basic electronics.  Both documents, the Board notes, were published many years after the appellant's separation from service.  

In June 1991, the appellant testified at a hearing at the RO.  He testified that during service, he was assigned to a radar bomb scoring unit and was responsible for providing supplies.  He testified that in the course of his duties, he discovered several broken radioactive tubes.  He also testified that he may have been exposed to high powered beams from radar.  He made no reference to an electrical shock injury in service.  The appellant claimed that after his separation from service, in approximately 1959, he began to develop tumors which he argued were associated with radiation exposure.  Although he testified that he believed he had trachea, bronchial and lung problems due to his sinusitis, he then claimed that he believed his sinusitis and his lung conditions were caused by the breathing of radioactive airborne dust particles, radon gas and contaminated particles which escaped from the broken radioactive electronic tubes in 1952 or early 1953.  T. at 3.  

VA chest x-ray in September 1991 showed multiple small calcified granulomata scattered in both lung fields with no active pulmonary infiltration or pleural effusion. 

In conformance with his request, the appellant was afforded a second hearing in January 1992, at which he reiterated his contentions of a causal relationship between his multiple medical problems and his in-service exposure to various environmental hazards.  He testified in great detail regarding the environmental hazards to which he recalled being exposed, including "radioactive airborne dust particles, radon gas and contaminated particles which escaped from the broken radioactive electronic tubes," as well as "high voltage, high frequency radio frequency radiation sources" and "x-ray and/or microwave radiation associated with working around radio and radar equipment or the radio frequency radiation."  T. at 3.  Despite this detailed testimony, the appellant made no reference to an electrical shock injury in service, including seizures or loss of consciousness.

VA chest x-ray in January 1992 showed multiple small calcified granulomata scattered in both perihilar regions with no active pulmonary infiltration or pleural effusion.  VA chest x-ray in June 1992 showed clear lung fields.  Following VA outpatient treatment in August 1992, the impressions included a small lipoma in the right paraspinous muscle and a probable lipoma in the right axilla.  VA chest x-ray in September 1992 showed no focal infiltrates in the lungs. 

On VA examination in June 1992, the appellant's complaints included in-service radiation exposure "from a broken radar tube" and exposure to radio frequency radiation which caused him pain in his head, neck, chest, abdomen, legs, and arms.  He also attributed a calcified granuloma in the lungs "to atomic radiation from a broken radio tube."  Physical examination showed multiple liver and aging spots on his hands, which the veteran attributed to "exposure to radio frequency following an accident" and handling "hot radio equipment," and good lung expansion.  The examiner commented that the "patient is very talkative and seems to blame a lot of his physical condition on exposure to various exposures suffered while on radar station in the service."  The examiner recommended a psychiatric evaluation.  The diagnoses included a history of multiple lipomas and rule-out psychiatric problems versus radiation exposure, actually previously undetected. 

Additional VA clinical and private clinical records were received dated to September 1992.  These records are negative for notations of an electric shock injury during service.

In an August 1993 letter from Tony V. Poteet, M.D., it was stated that the appellant had reported that he

suffered an exposure to radiation in 1955 while working with some electronic equipment.  When picking up the equipment, he was grounded by touching his head to a metal frame and also was standing on a damp floor being rendered unconscious at the time of the shock, with the shock traveling from his arms to his chest and torso area and then in to the neck and forehead as well as into the lower extremities.  At that time, he reports having multiple fatty tumors removed in the arms, neck and chest areas. 

Dr. Poteet stated that he could not confirm or disprove the appellant's contention that his multiple recurrent lipomas were a result of his in-service radiation exposure.  

The appellant also reported to Dr. Poteet that he was exposed to "radioactive gases used in radio tubes from electronic devices" while on active service.  

The examiner noted that in addition to multiple lipomas in the neck, shoulder, arm and abdomen-area, he also has a history of COPD with some reversible bronchospasm with arthritis of the cervical spine.  

He indicated that although he was unable to confirm the appellant's contentions based on the information available, he indicated that he was also unable to disprove his contentions, given the lack of information available and the suggestion of dangers of radiofrequency radiation and inhaling radioactive gases.

In a September 1993 letter, Patricia Lees, Ph.D., provided a summary of her findings after conducting a psychological evaluation of the appellant.  The appellant reported to Dr. Lees that he had been exposed to radiation during service.  The first exposure was from "gas and debre [sic] from broken electronics tubes which contained a radioactive isotope."  The second was caused from contact with his hands to an electronic current source that was ionized and which caused him to lose consciousness.  Following psychological testing, the diagnoses included dysthymia, recurrent moderate major depression, rule-out somatoform pain disorder, and rule-out conversion disorder. 

In a March 1994 decision, the Board denied service connection for multiple disabilities, including multiple lipomas and bronchial and lung conditions, finding that the record on appeal failed to establish that the appellant's claimed disabilities were caused by in-service radiation exposure.  The appellant appealed the Board's decision to the Court.  In an August 1997 memorandum decision, the Court affirmed the Board's decision finding that "[n]o evidence appears in the record to confirm that the appellant was indeed exposed to radiation" during service as he alleged and that there was "no medical evidence which linked his conditions to radiation exposure, even if it occurred as alleged."  Memorandum decision at page 3.

The appellant thereafter sought reopening of his claims of service connection for residuals of radiation exposure, including COPD.  

A private chest x-ray in March 1996 showed clear lung fields without active chest disease. 

In support of his claim, the appellant submitted a February 1997 letter from A.W., an individual who indicated that he had served in the appellant's squadron, the 12th Radar Bomb Scoring Squadron.  He recalled that in early October 1955, the appellant had been "involved in an accident regarding an electrical shock from high-voltage live wires or instrument connections."  A.W. indicated that "[t]he current involved could have been ionized."  He recalled that the appellant was thereafter observed by medical personnel and then released back to his unit several hours later.  He indicated that he had no knowledge or memory of any further medical assistance.

Also submitted was a December 1997 letter from W.S., who indicated that he had been the chief clerk at another bomb scoring squadron between late 1952 and early 1953, the 3944th Radar Bomb Scoring Squadron.  During his time there, he recalled that there had been an incident where broken radioactive cathode ray tubes were discovered in a bin.  He also recalled that at about the same time, the supply trailer was repositioned to prevent exposure to the personnel inside to microwave radiation energy from radar transmitting antenna.

On VA psychiatric examination in April 1997, the appellant complained of "a tremendous amount of pain in my arm, neck, and head."  The VA examiner reviewed the appellant's claims file, including his service medical records and VA outpatient treatment records.  The appellant reported receiving an electrical shock from a portable radar unit in a van during active service and losing consciousness at that time.  Mental status examination of the appellant showed no pain or physical discomfort, a moderate level of anxiety, no evidence of depression, talkative, full orientation, no unusual psychomotor activity, no deficit of cognition, memory, learning, or attention, coherent and logical thoughts without flight of ideas or loose associations, no suicidal or homicidal ideation, no evidence of auditory or visual hallucinations, and some paranoid ideation.  The appellant's Global Assessment of Functioning (GAF) score was 61-70, indicating mild symptoms.  The diagnoses included somatoform disorder, not otherwise specified. 

On VA outpatient treatment in June 1997, the appellant complained of pain "in different areas" including his left arm, left hip, and right shoulder blade.  The VA examiner noted that the appellant had multiple somatic complaints, especially fatigue, dysphagia, and dyspnea on exertion.  Because there was no change in his overall condition, the VA examiner concluded that there was no need for an examination.  The impression was fibromyalgia/somatoform pain disorder. 

In an August 1998 letter, Major Kristin N. Swenson, U.S. Air Force, Deputy Chief, Radiation Protection Division, addressed the appellant's concerns about his claimed in-service radiation exposure.  She noted that she had reviewed the documentation the appellant had provided to her and concurred with his assessment that he had received a serious electrical shock while at Orly Field, Paris France in 1955.  She indicated, however, that she was not an expert in the health effects of such an exposure.  This official also discussed the appellant's claimed in-service radiation exposure from cathode ray tubes.  She stated the following:

Concerning the broken cathode ray tubes, you should not have received a measureable exposure.  Electron tubes (cathode ray tubes) contain very small amounts of radioactive material, similar to smoke detectors, and may be disposed of in the normal trash.  If you did receive any exposure, it would be indistinguishable from background radiation. 

You may also be concerned about being around the radiofrequency radiation.  Radiofrequency radiation (RFR) has occupational threshold limits that protect against the acute effects of RFR, which are thermal effects.  Thermal effects include cataracts.  The current scientific belief is nothing other than thermal effects result from RFR exposure. 

Finally, she advised the appellant that she had queried the U.S. Air Force Master Radiation Exposure Registry for his dosimetry date, but found no external or internal (bioassay) radiation exposure date for him.  

Medical records received in support of the appellant's claims include VA and private clinical records showing continued treatment for numerous complaints.  In January 1993, the appellant claimed that his multiple physical problems began after he was exposed to radiation in service.  The examiner noted that he suspected the appellant of having a somatization disorder with possible elements of malingering or exaggeration to obtain VA compensation.  In August 1995, the examiner noted that the appellant claimed to have been exposed to ionizing radiation in service and thereafter developing multiple musculoskeletal complaints.  He indicated that "I really don't think this is the likely cause of his multiple complaints." 

In April 1997, the appellant's treatment team noted that the appellant had undergone extensive evaluation by multiple practitioners in connection with his claims of chronic pain resulting from an electric shock.  It was noted that there was a question of somatic delusions and compensation issues were also present.  Psychological testing was recommended.

In April 1997, the appellant underwent psychological evaluation.  He reported that in October 1955, while stationed at Orly Airfield in Paris, he had sustained an electrical shock and lost consciousness.  He recalled that he awoke in the barracks.  He claimed that he thereafter went to the dispensary daily for treatment, although EKGs were unchanged.  The appellant claimed that there were no records of the accident as there had been a cover-up.  The appellant also claimed that he had a long history of pain for which he had been in and out of the hospital since 1956.  In reviewing the appellant's medical records, the examiner noted that the appellant had been seen by a rheumatologist who noted that the appellant was "at odds with the general medical profession because of his conviction that most, if not all, of his problems have resulted from radiation exposure in the 1950's while in the Air Force."  The rheumatologist noted "it is very unlikely that this patient's symptoms are due to radiation exposure."  After examining the appellant and reviewing his medical records, the psychological examiner diagnosed the appellant as having somatoform disorder, not otherwise specified, and provisional obsessive-compulsive (anxiety) disorder.

VA chest x-ray in May 2000 showed clear peripheral lungs. 

In September 2000, the appellant visited a new physician to whom he reported a number of medical problems, including various chronic pain syndromes and multiple lipomas.  He claimed that his problems were related to an episode of DC current that occurred to him in the military in 1955.  He also reported that he was quite concerned that he had a growth in his chest or lungs as a result of this incident.  The diagnoses included right sided chest pain of uncertain etiology, chronic pain syndrome, and multiple other diagnoses.

On VA examination in July 2001, the appellant's complaints included chronic pain in the right upper quadrant of his body and pain in his lower abdomen and left leg.  He claimed that his pain had begun in 1955 following an in-service electrical shock from a radio frequency current.  He also reported a history of multiple surgeries to remove lipomas.  He had been married for 45 years and was "very proud of his children."  He also was friends with his neighbors.  He was retired from post-service employment as an accountant where he had worked for 35 years.  He denied any current symptoms of depression or anxiety.  Mental status examination of the appellant showed no pain behaviors or acute distress, full orientation, appropriate hygiene, and normal speech.  The appellant's GAF score was 65, indicating mild symptoms.  The Axis I diagnosis was pain disorder associated with psychological factors and fibromyalgia.  The Axis III diagnosis was fibromyalgia. 

On VA examination in March 2002, the appellant's complaints included "some trouble with depression at times."  The VA examiner stated that the appellant did not meet the criteria for major depressive disorder.  The appellant also reported "anxiety attacks in the setting of chronic pain, which is based on having been shocked or electrocuted" during active service.  The appellant reported further that "he has been hearing voices that he cannot understand for either four to five or seven years."  He had been married for 47 years.  Mental status examination of the appellant showed no psychomotor agitation or retardation, normal speech, linear thoughts with tight associations, no suicidal or homicidal ideation, and no distinct visual hallucinations.  The appellant's GAF score was 60, indicating moderate symptoms.  The diagnoses included somatoform disorder, not otherwise specified, and depressive disorder, not otherwise specified. 

At a January 2003 hearing, the appellant claimed that while stationed in Frankfurt, Germany, "some piece of equipment" lost its footings and hit another serviceman.  In the process of assisting this man, the appellant recalled that he "received a shock and there is nothing in the record on this."  He further testified that he had had a seizure and lost consciousness.  He indicated that he was told nothing more as it was 1955, a time when confidentiality was extremely high.  He indicated that he visited a medic for treatment, although there was nothing in the record but for an "unexplained" EKG.  The appellant testified that it was his belief that as a result of this episode, as well as his exposure to radiation from a broken cathode tube, he developed various medical problems, including bronchitis and pulmonary disease.

In an August 2003 letter, Daniel Brewer, M.D., stated that he had been treating the appellant since September 2000.  He noted that the appellant had related "a story of chronic pain syndrome, fibromyalgia, and multiple lipomas over many years."  He noted that the appellant felt fairly certain that "this all occurs as a result of an incident of electrical current he received in 1955."  Dr. Brewer indicated that "[o]f course, 40 years after the fact, I cannot create a clear cause and effect relationship between his current symptoms and the accident that occurred in 1955, but I think it is very plausible."  The RO thereafter contacted Dr. Brewer and asked him to provide a rationale for his opinion.  In a January 2004 addendum, Dr. Brewer clarified that he felt that a causal relationship was plausible but not likely and "certainly not evidence based."

On VA outpatient treatment in November 2003, the appellant's complaints included depression.  He had been married for over 40 years.  He also reported a history of auditory hallucinations over the past 5 to 7 years.  Mental status examination of the appellant showed full orientation with no overt evidence of a thought disorder.  The appellant's GAF score was 47, indicating serious symptoms.  The impressions included depressive disorder, not otherwise specified, and an undifferentiated somatoform disorder. 

A private chest x-ray in September 2004 showed a stable chest.  A CT scan of the appellant's thorax in August 2005 showed no significant pulmonary abnormality. 

During an August 2005 Board hearing, the appellant testified that he had experienced two separate events in service which he believed led to his multiple medical problems.  The first, which occurred in March or April 1953, was his discovery of broken radioactive cathode ray tubes.  The second was an episode in which he received an electric shock which "brought on my unconsciousness and uh, I was told afterwards that I had a seizure, not a stroke, but a seizure."  T. at page 8.  He indicated that after his separation from service, he developed multiple medical problems which he believe were associated with his exposure to radiation and the electric shock, including pulmonary disease with sinusitis and bronchitis and calcification in his lungs.

On VA examination in January 2006, the appellant complained that his recurrent medical and psychiatric problems were due to being "electrocuted" in 1955 by a high voltage current.  He also claimed to have a history of radiation exposure from broken cathode ray tubes..  The VA examiner reviewed the appellant's claims file, including his service treatment records.   The appellant lived in his own home with his wife and had support from her, his children, and his grandchildren.  He did not have any close friends.  He reported that his anxiety began in the early 1960's which he attributed to multiple job changes and worrying about job promotions so he could make more money.  Mental status examination of the appellant showed normal speech, full orientation, and no evidence of a thought disorder.  The VA examiner opined that the appellant's anxiety and depressive illness did not began after his alleged in-service radiation exposure or electrical shock but occurred instead several years later when he was more anxious about his work and finances.  This examiner also opined that there was no direct relationship between the appellant's in-service electrical shock and his anxiety.  Nor were the appellant's anxiety and depression related to either of his reported in-service incidents.  The appellant's GAF score was 55, indicating moderate symptoms.  The diagnoses included generalized anxiety disorder, dysthymia, and somatoform disorder, not otherwise specified. 

On VA examination in March 2006, the appellant's complaints included fibromyalgia, multiple lipomas, and chronic bronchitis with calcified granuloma.  The VA examiner reviewed the appellant's claims file, including his service treatment records and VA medical records.  Physical examination showed multiple scars from past surgical excisions of lipomas, no lipomas palpated, tender trigger points on the right axilla, right lateral elbow, right lateral forearm, and right wrist, mild tenderness around the abdominal scar, minimal strength in all extremities, distant lung breath sounds bilaterally which were not coarse, and no crackles or rales.  The VA examiner opined that he could not say with any evidence basis that the appellant's multiple lipomas were caused by cathode ray tube exposure or by his reported in-service electrical shock and concluded that it was less likely than not related.  The VA examiner also opined that the appellant had limitation in activity due to pain but would not deem it fibromyalgia based on the accepted diagnostic criteria.  The impressions included possible COPD, no evidence of granulomatous disease on prior x-ray in 2003, multiple lipomas by history, and chronic pain.  In a March 2003 addendum, it was noted that PFTs demonstrated severe obstruction with questionable patient effort. 

On VA examination in May 2006, the appellant's complaints included calcified granulomas and a chronic cough.  The VA examiner reviewed the appellant's claims file, including his service treatment records and VA treatment records.  Physical examination showed no dyspnea on exertion, a chronic "hacky" dry cough, limited excursion of both inspiration and expiration but no wheezing.  The diagnoses included chronic allergic bronchitis, COPD, and asthma.  The VA examiner commented that the appellant's pulmonary problems began during service, have been present since that time, and have worsened gradually since discharge.  The VA examiner also concluded that the appellant's condition was more likely than not due to inhaled allergens and smoking and was at least as likely as not caused by or initiated by service.  The VA examiner further determined that the appellant's report of inhaled radioactive dust had not caused the previous granulatomatous disease and also did not contribute to his present pulmonary problems. 

In a May 2007 letter, Dr. Brewer stated that, although he could not "prove to a scientific certainty" that the appellant's reported in-service electrical shock caused his current chronic pain, "I think it is certainly greater than 50% likelihood that his original electrical injury is the cause of his pain."

On VA examination in September 2007, the appellant's complaints included shortness of breath and right chest pain "for years after an electrical current injury at work."  His shortness of breath was stable, had been present "for a long time," and was intermittent.  Physical examination showed bilateral breathing with good air entry.  Chest x-ray was normal.  PFTs showed no obstruction, no restriction pattern, and essentially were normal with normal total lung capacity.  The most likely diagnosis was that the appellant's symptoms explained upper airway cough syndrome which could cause his symptoms. 

On VA examination in January 2008, the appellant complained of dyspnea on exertion and muscle pain due to a history of fibromyalgia.  Chest x-ray in August 2007 showed clear lungs.  PFTs in August 2007 essentially were normal.  Physical examination showed bilateral breathing with decreased air entry due to obesity and no wheezes or crackles.  The diagnoses included morbid obesity/deconditioning which affected his breathing and limited activity, dyspnea on exertion most likely secondary to morbid obesity/deconditioning, and a history of upper respiratory tract infection with resolved symptoms. 

On VA examination in April 2008, the appellant's complaints included allergies and sinusitis.  The VA examiner reviewed the appellant's claims file, including his service treatment records and VA medical records.  Physical examination showed a crowded hypopharynx, decreased bilateral airway entry with no wheezes or crackling.  PFTs showed no ventilatory impairment and slightly decreased expiratory reserve volume secondary to obesity.  Recent chest x-rays showed no evidence of pulmonary parenchymal issues and no obvious infiltration, COPD changes, or peribronchial cuffing suggesting chronic bronchitis.  The VA examiner reviewed a chest x-ray from 1955 and noted that there was no evidence of lesions initially noted in 1955 on today's examination.  The assessment included chronic shortness of breath secondary to deconditioning. 

In May 2011, the appellant underwent a VA mental disorders examination wherein the examiner diagnosed somatization disorder.  The examiner opined that the diagnosis of somatization disorder cannot be directly associated with the appellant's active service or incident therein.  In review of the medical record, it cannot be determined that there is evidence for residual injury related to either the claimed radiation exposure or electrical injury.  In the examiner's opinion, it cannot be determined that the current diagnosis of somatization disorder has a causal relationship to the claimed service related injuries.  

In June 2011, the appellant underwent a VA respiratory examination.  Upon physical examination, the examiner diagnosed mild COPD and chronic cough syndrome.  The examiner noted that the claims file was reviewed and that date was reviewed pertaining to radiation exposure and all information regarding electrical shocks.  The examiner opined that there was no good continuity in time between the appellant's military service and documentation of his two current respiratory conditions.  The examiner opined that the appellant is as least as likely as not to have COPD as manifested by one chest x-ray and the fact that a physician has placed him on oral theophylline and his history of tobacco abuse.  The appellant's current COPD is very mild and is entirely due to two nonservice-connected conditions.  The first is 20 years of smoking one pack-per-day.  The second is his age of 80 years that is associated with age-related senile emphysema and can give an x-ray picture such as noted in 2007.  The examiner explained that his DOE and shortness of breath are primarily and mostly due to his morbid obesity and deconditioning and age of 80 years with a smaller contribution from COPD.  His abnormal PFTs in February 2006 do not primarily reflect intrinsic respiratory disease but reflect his lack of effort on the examination.  His abnormal arterial blood gases in 2007 also do not reflect intrinsic respiratory disease but reflect hypoventilation due to his morbid obesity.  The examiner opined that his chronic cough syndrome is most likely due to post nasal drip and GERD caused by his morbid obesity.  There is nothing in the accepted medical literature that would indicate electrical shocks cause the type of respiratory conditions that he currently has.  It is noted that the appellant did not have any radiation exposure and therefore no radiation damage to the respiratory system.  In formulating the opinion, the examiner cited to research materials and cited 10 years of experience in pulmonary medicine.  

A February 2012 Memorandum from the Department of the Air Force, specifically the Chief, Contingency Radiation Operations, USAF Radioisotope Committee Secretariat, Air Force Medical Support Agency, Office of the Surgeon General, contains a response to the appellant's June 2011 radiation exposure and dose inquiry.  It was explained that the office had queried the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) for the appellant.  No external or internal radiation exposure date for the appellant was found.  It was explained that the potential for exposure to ionizing radiation when working near some radar systems does exist, but they were unable to determine what specific exposures may have resulted for the appellant.  A meta-analysis was performed on all Air Force personnel who were entered in the Air Force dosimetry program based on their potential for exposure to radar systems.  Over 46,000 dosimetric readings were reviewed from personnel that included radar operators, radar maintenance technicians, and radar administrative/supply personnel.  Of the 4,138 individuals monitored only 5 percent (217) had any measurable dose and only 0.1 percent (4) had lifetime doses greater than 0.300 rem.  For comparison, the average annual exposure to background radiation for people in the United States is approximately 0.620 rem.  

With respect to radiofrequency radiation, the consensus of scientific advisory bodies, such as the National Council on Radiation Protection and Measurements (NCRP), the World Health Organization (WHO), and the National Radiological Protection Board (NPRB) is that there are no long-term effects (including cancer) from low-level exposures to radiofrequency radiation (RFR).  An extensive epidemiological study of U.S. Navy personnel working with radar systems did not find any adverse health effects that could be attributed to RFR exposure.  

The external exposure rate from 1 to 5 microcurie tubes is negligible.  According to an Oak Ridge National Laboratory and the Nuclear Regulatory Commission, the worst case exposure rate from a single tube at 1 meter would be 0.000001 rem per hour.  Dose information, including internal exposures, for broken tubes, can be found in Table A.1.9 of NUREG 1717, Radiation Dose-to-Source Ratios for Crusing of Glass Tubes.  Since the external and internal exposure potential was negligible from radioactive electron tubes (microrem level), no dose was given for the appellant.  

Laws & Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Certain chronic diseases, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498 . 

A "radiation exposed veteran" is a veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3) ; 38 C.F.R. § 3.309(d)(3). 

A veteran may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  

First, under 38 U.S.C.A. § 1112(c), if a radiation-exposed veteran has one of the 15 presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite the fact that no record of evidence of such disease during a period of such service.  38 U.S.C.A. § 1112(c).

Second, a veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which will be service connected provided that certain conditions specified in that regulation are met.  COPD and psychiatric disabilities are not radiogenic diseases.  Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

COPD

The Board finds that the preponderance of the evidence is against the appellant's claim of service connection for chronic pulmonary disease, to include chronic bronchitis with calcified granuloma, claimed as due to ionizing radiation exposure.  He originally contended that he developed a respiratory disability as a result of his exposure to ionizing radiation in service from broken cathode ray tubes or from radio or radar equipment.  More recently, he has contended that his respiratory disability is causally related to a serious electrical shock injury he sustained in 1955 which resulted in seizures and loss of consciousness.

As a preliminary matter, the Board finds that the appellant was not treated for a respiratory disability during active service or for many years thereafter.  As discussed in detail above, the appellant's service treatment records are entirely silent for any indication of a respiratory disability, to include COPD.  As discussed in detail above, his lungs were clear on August 1955 chest x-ray and a chest x-ray in January 1956 was negative and a clinical evaluation was normal.  

The Board also observes that the post-service clinical records show that a respiratory disability was not present for many years after service separation.  In January 1959, for example, when the appellant submitted an original application for VA compensation benefits for sinusitis, he made no mention of having a respiratory disability.  Moreover, medical evidence received in support of that application is similarly negative for any indication of a respiratory disability.  Indeed, when the appellant underwent VA medical examination in October 1959, the examiner found that his lung fields were negative to palpation, percussion and auscultation.   

Based on the foregoing, the Board finds that the most probative evidence establishes that a respiratory disability was not present during active service, nor was it present in the several years immediately following his separation from active service.  Indeed, a diagnosis of COPD is reflected in May 1991, thus over 35 years after separation from active service.

Although a respiratory disability, to include COPD, was not present during the appellant's active service or for many years thereafter, the law provides that service connection may be nonetheless established for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In other words, if there is a causal connection between the current condition and service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

As detailed, the appellant has contended that he was exposed to ionizing radiation from broken cathode ray tubes which resulted in a respiratory disability.  Despite the appellant's repeated assertions to the contrary, there simply is no evidence in his service treatment or personnel records or elsewhere that he was exposed to ionizing radiation from broken cathode ray tubes or suffered an electrical shock injury and lost consciousness during active service.  And, as the Air Force informed the appellant in August 1998, even if he had been exposed to radiation from broken cathode ray tubes during active service, such exposure "would be indistinguishable from background radiation."  In this same letter, the Air Force also informed the appellant that there were no known health effects of radio frequency radiation above a certain exposure level, any acute effects from such exposure occur within days of such exposure, and there was no radiation exposure data for the appellant in the Air Force Master Radiation Exposure Registry.  Likewise, the February 2012 letter from the Air Force discussed a meta-analysis Air Force personnel study which found 4 individuals with lifetime doses greater than 0.300 rem compared with an average annual exposure of 0.620 rem of background radiation for people in the United States.  Moreover, it was also discussed that it has not been shown that there are long-term effects from low-level exposures to RFR, and that the external exposure rate from 1 to 5 microcurie tubes is negligible.  

The Board has certainly considered the appellant's contentions to the effect that he was in close proximity to broken cathode ray tubes as well as radar equipment.  The Board has also considered the December 1997 statement from a fellow clerk at another squadron who also recalled an incident where broken radioactive cathode ray tubes were discovered in a bin.  Although the appellant and his fellow clerk are certainly competent to describe their proximity to broken cathode ray tubes or radar equipment, they are not competent to state that those episodes resulted in hazardous exposure to ionizing radiation. 

In fact, the Board notes that the Deputy Chief of the U.S. Air Force Radiation Protection Division, a physician, explained to the appellant that even assuming that he had handled broken cathode ray tubes, he would not have received a measurable exposure to radiation.  Indeed, it would have been indistinguishable from background radiation.  She also explained that radiofrequency radiation had occupational threshold limits, producing no more than thermal effects.  

The Board assigns great probative weight to the conclusions of the Deputy Chief of the U.S. Air Force Radiation Protection Division and the Chief, Contingency Radiation Operations, USAF Radioisotope Committee Secretariat, Air Force Medical Support Agency, given their respective expertise and objectivity.  Moreover, the Board assigns these opinions more probative value to the question at issue than to the technical manuals submitted by the appellant, as these opinions speak to the facts specific to the appellant's case, rather than in general terms of the safety of radioactive electron tubes, particularly in light of the fact that such manuals were published years after the appellant's separation from active service.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  For the reasons and bases discussed above, the Board finds that the most probative evidence establishes that the appellant was not exposed to harmful ionizing radiation during active service.  Accordingly, the Board concludes that the appellant is not a "radiation-exposed" veteran and did not participate in any "radiation-risk activity" during active service.  See generally 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. §§ 3.309(d)(3), 3.311(b). 

The Board notes that there are several medical opinions in the claims file which relate the appellant's chronic pulmonary disease, to include chronic bronchitis with calcified granuloma, to active service based on his alleged in-service history of radiation exposure from broken cathode ray tubes.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As noted elsewhere, there is no support in the appellant's service treatment records for his assertion of in-service radiation exposure.  Accordingly, to the extent that medical opinions in the appellant's claims file are based on his inaccurately reported in-service history of being exposed to radiation from broken cathode ray tubes, the Board finds that such medical evidence is not probative on the issue of whether the appellant's chronic pulmonary disease is related to active service.  In summary, there is no competent medical evidence, including a medical nexus opinion, linking the appellant's chronic pulmonary disease to an incident of or finding recorded during active service. 

With respect to the appellant's more recent allegations to the effect that he sustained a serious electrical shock during service resulting in seizures and unconsciousness, the Board finds that although he is competent to describe such an incident, his allegations in this regard are not entirely credible.  First, the Board notes that although the appellant communicated with VA on numerous occasions between 1959 and 1992, and although he sought medical treatment on numerous occasions during that same period, he never once made reference to sustaining an electric shock injury during service.  The Board finds that this omission is particularly conspicuous, given that the appellant now claims that the injury was very serious, resulting in seizures and loss of consciousness.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical reports can be considered as a factor in resolving claim). 

Additionally, the Board notes that once the appellant did begin claiming to have sustained a serious electric shock injury during service, the details of that purported injury have varied significantly.  These inconsistencies greatly reduce the credibility of his recollections.  Caluza, 7 Vet. App. at 510-511.  For example, during an April 1997 psychological evaluation, the appellant reported that the purported serious electric shock injury had occurred in October 1955 at Orly Airfield in Paris.  He claimed that he lost consciousness, awoke in his barracks, and thereafter went to the dispensary on a daily basis for treatment.  At a January 2003 hearing, on the other hand, the appellant testified that he sustained the purported electrical injury while stationed in Frankfurt, Germany.  He claimed that he thereafter had a seizure and lost consciousness.  He further claimed that although he received medical treatment, there was nothing in the record but for an "unexplained" EKG.

In addition to these inconsistencies, the Board notes that the appellant's claims are not supported by the contemporaneous record.  As discussed in detail above, the Board has carefully reviewed the appellant's service treatment records and they are entirely negative for any indication of an electric shock injury, a seizure, or loss of consciousness.  The Board has considered the appellant's contentions to the effect that an "unexplained" EKG corroborates this incident because there is no other reason for a healthy young man to undergo an EKG.  The appellant's service treatment records do, in fact, show that he underwent an EKG.  That EKG, however, was performed in early September 1955, a month prior to the claimed electric shock injury.  More importantly, the EKG was not "unexplained" as the appellant claims.  Rather, the EKG report specifically notes that it was performed in connection with the appellant's complaints of chest pain.  This is consistent with other service treatment records from August and September 1955 showing that the appellant was seen on several occasions in connection with his complaints of nonexertional chest pain, not a serious electric shock injury with seizures and loss of consciousness as he now claims.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997)  (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Again, for the reasons and bases discussed above, the Board finds that the contemporaneous records are entitled to far more probative weight that the recent assertions of the appellant, made in the context of a claim for monetary benefits.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  This conclusion about the appellant's credibility is consistent with the Board's first hand observation of his demeanor at an August 2005 hearing. 

In reaching its decision, the Board has considered the February 1997 statement from A.W., recalling that in early October 1955, the appellant received medical observation after he was involved in an electrical shock accident.  Although this statement serves to corroborate the appellant's recollections of receiving an electrical shock, it does not, however, establish that he sustained a serious electrical shock injury with loss of consciousness and seizures as he claims. 

Again, the appellant's service treatment records do not memorialize any serious electric shock injury, nor did the appellant report such an injury until his most recent attempt to obtain VA compensation.  Given the discussion above, the Board finds that although the appellant may have been involved in an electric shock accident, as described by A.W., the most probative evidence establish that any such incident did not result in serious injury.  In other words, had the appellant sustained a serious electric shock injury resulting in seizure and loss of consciousness, as he now claims, such an injury would have most likely been recorded in his service treatment records.  In any event, had the injury been as significant as the appellant now claims, he most certainly would have mentioned it at some point in the more than three decades after service separation, either in seeking medical treatment for his multiple complaints or in filing multiple claims for VA compensation. 

The Board has also considered the August 1998 letter from the Deputy Chief of the U.S. Air Force Radiation Protection Division, but notes that her notation that the appellant sustained a "serious" electric shock injury during service was based on unspecified information he had provided to her.  She did not have the benefit of reviewing the entire record on appeal, including the appellant's service treatment records.  Thus, the Board finds that her characterization of the electrical shock injury as serious is of little probative value. 

In any event, the Board finds that even assuming for the sake of argument that the appellant did suffer an electric shock injury as he now claims, service connection would still be unwarranted as the most probative evidence establishes that the appellant's respiratory disability is not causally related to his claimed electric shock injury. 

VA examiners who saw the appellant in May 2006 and in January and April 2008 related his chronic pulmonary disease to morbid obesity/deconditioning and not to his claimed in-service radiation exposure.  As detailed, the June 2011 VA examiner  opined that the appellant's COPD is due to 20 years of smoking one pack-per-day and age-related senile emphysema.  The examiner explained that his dyspnea on exertion and shortness of breath are primarily and mostly due to his morbid obesity and deconditioning and age of 80 years with a smaller contribution from COPD.  Although the VA examiner who saw the appellant in May 2006 and the June 2011 VA examiner concluded that his pulmonary problems were due in part to in-service smoking, the Board notes that service connection for diseases based on the use of tobacco products is prohibited for all claims filed after June 9, 1998.  See generally 38 U.S.C.A. § 1103.  As the appellant filed his application to reopen a claim of service connection for chronic pulmonary disease in August 2002, service connection for chronic pulmonary disease, to include chronic bronchitis with calcified granuloma, based on in-service smoking is prohibited as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In summary, the Board finds that the most probative evidence of record establishes that a respiratory disability was not present during the appellant's active service or for many years thereafter nor is a respiratory disability causally related to any established event or incident of service.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory disability.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric disability

The Board also finds that the preponderance of the evidence is against the appellant's claim of service connection for an acquired psychiatric disorder.  Initially, the Board notes that it is not clear whether the appellant contends that he incurred an acquired psychiatric disorder as a result of his alleged in-service radiation exposure or electrical shock injury; his voluminous lay statements in the claims file are contradictory on this point.  

In any event, as discussed hereinabove, the Board has already determined that the most probative evidence establishes that the appellant was not exposed to harmful ionizing radiation during active service.  Accordingly, the Board concludes that the appellant is not a "radiation-exposed" veteran and did not participate in any "radiation-risk activity" during active service.  See generally 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. §§ 3.309(d)(3), 3.311(b).  Likewise, the Veteran's assertions as to an electrical shock injury have been deemed lacking in credibility.

Otherwise, the appellant's service treatment records show no complaints of or treatment for an acquired psychiatric disorder during active service.  As noted above, there is no support in these records for the appellant's alleged in-service radiation exposure or electrical shock injury.  It appears that the appellant first complained of and was treated for an acquired psychiatric disorder in September 1993, or more than 37 years after his service separation in January 1956, when he was diagnosed with dysthymia, recurrent moderate major depression, rule-out somatoform pain disorder, and rule-out conversion disorder.  As discussed hereinabove, the appellant did not claim psychiatric problems when he filed his original claim of service connection.  

With respect to negative evidence, the fact that there was no record of any complaint, let alone treatment, involving the appellant's condition for many years is significant.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints). 

The remaining post-service medical evidence shows continuing treatment for multiple psychiatric problems since service separation, variously diagnosed as anxiety, depression, generalized anxiety disorder, dysthymia, or somatoform disorder, not otherwise specified.  None of the appellant's post-service treating physicians, however, related any acquired psychiatric disorder to active service or any incident of such service, to include the alleged in-service radiation exposure and electrical shock.  

The VA examiner opined in January 2006 that the appellant's anxiety and depressive illness did not began after his alleged in-service radiation exposure or electrical shock but occurred instead several years later when he was more anxious about his post-service employment and finances.  This VA examiner also opined that there was no direct relationship between the appellant's alleged in-service electrical shock and his anxiety.  This examiner opined further that the appellant's anxiety and depression were not related to either of his reported in-service incidents (radiation exposure and electrical shock).  Likewise, the May 2011 VA examiner opined that his somatization disorder is not due to service.  Absent a medical nexus between an acquired psychiatric disorder and active service, the Board finds that service connection is not warranted. 

As detailed, VA examiners with appropriate expertise, who had the opportunity to review the entirety of the medical and lay evidence of record, provided negative etiological opinions and provided a clear rationale in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinion are probative and material to the appellant's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Although the Board has given consideration to the lay evidence from the appellant, he does not have the requisite medical expertise to say that a psychiatric disability demonstrated years after service is due to service or due to his alleged radiation exposure or electrical shock.  His opinions in this regard are not competent.

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a respiratory disability, to include COPD, is denied.

Entitlement to service connection for a psychiatric disability is denied.


REMAND

The appellant claims that he has fibromyalgia that is causally related to his active service, including in-service radiation exposure and/or an electric shock.  The first notation of fibromyalgia in the record on appeal is in 1996.  In support of his claim, the appellant provided a May 2007 letter from Daniel Brewer, M.D., who indicated that although he could not prove to a scientific certainty that the appellant's reported in-service electrical shock caused his current chronic pain, he believed that was certainly greater than fifty likelihood that his original electrical injury is the cause of his pain. 

In September 2010, this matter was remanded to afford the appellant a VA examination to assess whether the appellant currently has fibromyalgia and if so, whether such condition is causally related to his active service.

In June 2011, the appellant underwent a VA examination.  The examiner determined that the appellant does not have fibromyalgia.  The examiner explained that the appellant's complaints do not fit any accepted pattern of symptoms of fibromyalgia noted in acceptable medical literature.  The examiner found that his complaints do not fit any anatomic location of symptoms of fibromyalgia noted in acceptable medical literature.  The examiner stated that the appellant has no trigger points or tenderness or pressure points determined during an extensive physical examination.  The examiner stated that there is no good continuity in time between his military service and the initial documentation of symptoms that may be remotely thought to be fibromyalgia.  The examiner explained that the appellant has other nonservice-connected psychological and physical conditions are that most likely the cause of his current complaints that he attributes to fibromyalgia, including somatization disorder, degenerative arthritis, and depression.  

Although the examiner noted review of the appellant's medical records, his VA outpatient treatment records are replete with assessments of fibromyalgia.  Treatment records in May and November 2010, February 2012, September 2012, June 2013, November 2013, and May 2014, reflect assessments of fibromyalgia.  Likewise, his "active problems" included on the VA outpatient 'Computerized Problem List' includes fibromyalgia.  An addendum opinion must be sought in which the examiner accounts for the diagnosis contained in treatment records.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the June 2011 VA examiner (or another qualified VA examiner in the event the June 2011 VA examiner is unavailable) provide further discussion and opinion as to whether the appellant has a diagnosis of fibromyalgia.

Consideration must be given to the diagnoses of fibromyalgia contained in the treatment records, to include in May and November 2010, February 2012, September 2012, June 2013, November 2013, and May 2014.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the appellant's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report.  The examiner should explain why an opinion cannot be offered.

2.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the issue on appeal is not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


